Citation Nr: 9911263	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  97-22 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for low back 
disability, currently rated as 20 percent disabling.  

2.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The appeal was docketed at the Board in 1997.  


FINDINGS OF FACT

1.  Current manifestations of the veteran's service-connected 
low back disability include complaint of experiencing 
persistent low back discomfort, without evidence of muscle 
spasm or severe overall limitation in lumbar motion; severe 
lumbar intervertebral disc syndrome is not shown. 

2.  Current manifestations of the veteran's service-connected 
residuals of a shell fragment wound, right deltoid region, 
Muscle Group III, include an ability to abduct the right 
upper extremity to a level above the shoulder plane; strength 
in the right deltoid is undiminished.

3.  Current manifestations of the veteran's service-connected 
residuals of a shell fragment wound, T4-5, with postoperative 
hemilaminectomy, include atrophy in the related musculature, 
and possible slight loss of strength in the lower 
extremities.

4.  The veteran has completed eighth grade and has extensive 
experience as a truck driver.

5.  The veteran's service-connected disabilities are not of 
such severity as to preclude him from securing or following a 
substantially gainful occupation consistent with his 
education and occupational experience.

CONCLUSIONS OF LAW

1.  The criteria for a rating for low back disability in 
excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, 
Diagnostic Code 5295 (1998).  

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that each claim is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Service connection is in effect for lumbosacral strain, 
chronic, for which the RO has assigned a 20 percent rating 
under the provisions of Diagnostic Code 5295 of the Rating 
Schedule.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the veteran's service-connected low back 
disability.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to such disability.


I.  Increased Rating, Low Back Disability

Under the provisions of Diagnostic Code 5295, a 20 percent 
rating is warranted for lumbosacral strain manifested by 
muscle spasm on extreme forward bending and loss of lateral 
(unilateral) spine motion in a standing position; 40 percent 
rating is warranted for severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space; a 40 percent rating is also warranted if only 
some of these manifestations are present if there is also 
abnormal mobility on forced motion.  Pursuant to the 
provisions of Diagnostic Code 5293, a 40 percent rating is 
warranted for severe intervertebral disc syndrome (IDS), with 
recurring attacks and intermittent relief.  

The veteran complains of experiencing persistent low back 
pain which is, in addition, somewhat worse when he reclines 
on a hard bed.  In this regard, when examined by VA in July 
1996, at which time the veteran elaborated that his low back 
pain was such that he was obliged to take pain medication, 
physical examination revealed "diffuse[]" tenderness in the 
lumbosacral spine area, with tenderness described as having 
been "lesser" in the surrounding musculature out to the 
flank.  He exhibited an ability to flex the lumbar segment of 
his spine to a point where he could "get down to the distal 
third of his tibia"; extension and lateral bending (in 
either direction) was exhibited, in each instance, to 25 
degrees.  Findings on pertinent X-ray examination included 
arthritis ("[d]egenerative changes") and "[r]elative 
narrowing" involving the L5-S1 disc space.  

Most recently, when he was examined by VA in June 1997, the 
veteran's principal complaints pertained to the thoracic and 
cervical segments of his spine.  On physical examination, the 
veteran was noted to be free of any "palpable" deformity 
relative to the lumbar segment of his spine.  Motion 
involving such segment was described as being "normal".  
Specifically, the veteran was noted to be able to flex his 
lumbar spine to a point where each hand was "2 feet off the 
ground"; extension and lateral bending (in either direction) 
was exhibited, respectively, to 20 and 35 degrees.

In considering the veteran's claim for an increased rating 
for his service-connected low back disability, the Board has 
no reason to dispute his above-cited assertion relative to 
experiencing low back pain on an essentially continuous 
basis.  Despite such consideration, however, the Board is of 
the opinion, in light of the reasoning advanced hereinbelow, 
that his present 20 percent rating for such disability is 
wholly appropriate.  In reaching such conclusion, the Board 
would observe that the veteran has neither alleged 
experiencing, nor do the reports pertaining to either VA 
examination addressed above give any indication that he 
suffers with, muscle spasm involving his low back musculature 
and even the presence of the same would still only be 
representative of pertinent impairment warranting a 20 
percent rating (the veteran's present pertinent evaluation).  
Further, he apparently had no postural deformity (at least 
none was 'palpable') on the June 1997 VA examination, in 
contradistinction to the requisite listing of the whole spine 
to the opposite side which, if shown, would otherwise be 
indicative of pertinent disablement warranting a 40 percent 
rating.  Moreover, given his demonstrated ability on the June 
1997 VA examination to flex the lumbar segment of his spine 
to a point where each hand was within two feet of the ground 
(in a context in which, significantly, overall lumbar motion 
was described as being 'normal'), the veteran clearly does 
not have the requisite "marked limitation of forward bending 
in a standing position" characteristic of disability 
warranting a 40 percent rating under Diagnostic Code 5295 or, 
further, the necessary "severe" restriction in lumbar 
motion required for a 40 percent rating in accordance with 
38 C.F.R. Part 4, Diagnostic Code 5292 (1998).  In addition, 
notwithstanding that the veteran has arthritis in his lumbar 
spine and may have early disc disease (given the finding of 
'[r]elative narrowing' involving the L5-S1 disc space on 
pertinent X-ray examination performed in July 1996), such 
consideration is insufficient to independently warrant a 40 
percent rating under Code 5295 inasmuch as he is not shown to 
have any abnormal mobility on forced motion.  Finally, even 
if the veteran has lumbar disc disease, there is no evidence 
that he experiences IDS of the requisite recurrent frequency 
necessary for consideration of awarding a 40 percent rating 
pursuant to the above-stated provisions of Diagnostic Code 
5293.  In view of the foregoing observations, then, the Board 
concludes that an increased disability evaluation for the 
veteran's service-connected low back disability is not in 
order.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the low back, including general 
functional loss, weakened movement and excess fatigability.  
The Board has also been attentive for indication of loss of 
functional ability, within the purview of 38 C.F.R. § 4.40, 
specifically traceable to pain on use.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the Board finds it 
noteworthy that, on the occasion of his July 1996 
examination, the veteran indicated that while he experienced 
intense low back pain subsequent to engaging in heavy lifting 
(though not when actually doing the lifting), the pain was 
apparently readily alleviated by such things as using a hot 
tub.  Further, the Board cannot overlook that, when examined 
by VA for general medical purposes in January 1995, the 
examiner noted that the veteran's "back strain appear[ed] to 
be clinically insignificant".  The foregoing considerations, 
in the Board's view, militate persuasively against the 
existence of sufficient impairment, relative to service-
connected disablement involving the veteran's low back, as to 
warrant the assignment of a rating in excess of 20 percent as 
predicated on either 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
Finally, the Board has also given consideration to the 
provisions of 38 C.F.R. § 4.7, which provide that, where 
there is a question as to which of two evaluations should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  However, the record does not show 
that the actual manifestations of the veteran's service-
connected low back disability more closely approximate those 
required for a 40 percent rating than they do the disability 
rating currently assigned.  Accordingly, the Board is unable 
to identify a reasonable basis for a grant of this aspect of 
the benefit sought on appeal.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, Diagnostic Code 
5295.


II.  TDIU

The veteran's service-connected low back disability, which 
condition was the subject of the Board's disposition in the 
preceding section, is one of three disabilities for which 
service connection is in effect.  The pertinent clinical 
evidence bearing on the veteran's low back disability, having 
been set forth by the Board hereinabove, will not, therefore, 
be rearticulated for purposes of the Board's adjudication of 
the current claim for a TDIU.  

A total compensation rating may be assigned where the 
schedular rating is less than total when it is found that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The veteran's application (VA Form 21-8940) for a TDIU, 
submitted in April 1996, reflects that he has completed 
eighth grade and that he has worked in excess of ten years as 
a truck driver.  He last discontinued working in such 
capacity in July 1995. 

The veteran contends, in substance, that the collective 
impairment occasioned by his several service-connected 
disabilities renders him unable to secure or maintain 
substantially gainful employment.  

Following its review of the pertinent evidentiary record, to 
specifically include the findings cited in the preceding 
section which were obtained in the course of several VA 
examinations, the Board is of the opinion that entitlement to 
a TDIU is not warranted.  In reaching the foregoing 
conclusion, the Board is cognizant that, in addition to his 
service-connected low back disability (addressed above), 
service connection is also in effect for residuals of a shell 
fragment wound (SFW), right deltoid region, Muscle Group III, 
as well as residuals of a SFW, T4-5, with postoperative 
hemilaminectomy.  The veteran has advanced no specific 
allegation as to how either of the foregoing SFW disabilities 
impedes his employability.  In any event, as to the former 
disability (i.e., that involving Muscle Group III), when he 
was examined by VA in January 1995, the examiner noted that 
the veteran's "right shoulder injury" appeared 'to be 
clinically insignificant'.  In addition, when examined by VA 
in June 1997, the veteran exhibited an ability to abduct his 
right upper extremity (at least passively) to 120 degrees, a 
level well above the shoulder plane, see 38 C.F.R. § 4.70, 
Plate I (1998), and he had full ("5/5") muscle strength in 
the right deltoid.  Concerning his residuals of a SFW, T4-5, 
with postoperative hemilaminectomy, when he was examined by 
VA in June 1997, he was noted to have discomfort on palpation 
of his surgical scar as well as atrophy involving the related 
musculature.  While the examiner felt that the veteran may 
have some residual lower extremity weakness, actual strength 
in the same was only slightly ("4/5") diminished.  Based on 
the foregoing findings, bearing on each adjudicated SFW-
related disability, and inasmuch as the veteran (on his April 
1996 TDIU spplication) has not cited impairment traceable to 
either SFW-related disability as a factor in his asserted 
unemployability, the Board is constrained to conclude that 
these disabilities occasion no appreciable impediment to his 
employability.  

The Board would also observe, at this point, that even though 
it is uncertain whether the veteran (who was, as noted above, 
last employed in July 1995) is presently working, merely 
being unemployed gives no rise, in any event, to any 
inference that one is unemployable.  While the Board does 
not, to be sure, dispute that the veteran may be somewhat 
hindered by disablement traceable principally to his low back 
disability in engaging in work which requires extensive heavy 
lifting, such consideration is irrelevant to entitlement to a 
TDIU.  Rather, the criteria set forth in the VA Rating 
Schedule, supra, specifically contemplate, and provide 
compensation for, any impairment of earning capacity in civil 
occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
In consideration of the same, the veteran's present combined 
rating (i.e., that assigned based on all of his current 
service-connected disabilities) is 50 percent. 

The Board is aware that any unfavorable determination it 
renders on a claim for a TDIU must include an analysis 
bearing on how the claimant's employability status is 
impacted by service-connected disablement in comparison with 
the impact occasioned by conditions for which service 
connection is not in effect.  See Cathell v. Brown, 8 Vet. 
App. 539, 544-545 (1996).  In this regard, the Board would 
point out that, as to the precise problems cited by the 
veteran on his April 1996 TDIU application, the majority, to 
specifically include nervousness, headaches and "liver 
trouble", involve nonservice-related disablement.  Given the 
same, then, it would appear that such disablement, when 
compared to incapacitation occasioned by service-connected 
impairment, contributes disproportionally (at least in the 
veteran's own mind) to whatever extent the veteran's 
employability is impaired.  In any event, the Board would 
merely observe that there is no evidence of record which 
indicates that the veteran is unable to secure employment of 
a substantially gainful nature due to service-connected 
disablement, which consideration further militates against 
entitlement to a TDIU.  See Gary v. Brown, 7 Vet. App. 229, 
231 (1994).  Finally, there would appear to be no exceptional 
or unusual disability factors warranting extraschedular 
consideration and the veteran's above-cited 50 percent 
combined rating (for three distinct disabilities) does not, 
in any event, meet the criteria for a TDIU under 38 C.F.R. 
§ 4.16. 

Given the considerations addressed in the two preceding 
paragraphs, as well as the additional reasoning advanced by 
the Board thereabove at the outset of its analysis bearing on 
the veteran's claim for a TDIU, it is readily concluded that 
the preponderance of the evidence is against his appeal for a 
TDIU.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16.


ORDER

An increased rating for low back disability is denied.

A total rating based on unemployability due to service-
connected disabilities is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals




 

